Citation Nr: 0934273	
Decision Date: 09/14/09    Archive Date: 09/25/09

DOCKET NO.  07-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from November 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the Veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

To grant service connection for PTSD to a non-combat Veteran, 
there must be credible evidence to support the Veteran's 
assertion that the stressful event occurred.  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The Veteran's DD Form 214 and service personnel records 
reflect that he served in Vietnam from September 29, 1971 to 
April 25, 1972.  His MOS was aircraft mechanic.  He was 
awarded the National Defense Service Medal, Vietnam Service 
Medal with two bronze stars, and Vietnam Campaign Medal.  The 
records do not reflect any combat decorations.

Because the record does not persuasively show participation 
in combat, the claimed stressors must be corroborated.  His 
alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that 
"the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In a March 2006 VA examination, the Veteran's diagnostic 
impression at Axis I was depressive disorder with psychotic 
features, r/o PTSD.  In a May 2006 VA examination, the 
Veteran was diagnosed with PTSD, moderate chronic.  However, 
this diagnosis was not accompanied by a confirmed stressor.  

The Veteran has reported multiple inservice stressors which 
were not verified.  However, unit records show that the 
Veteran's unit stationed at Binh Thuy was involved in four 
attacks during the VA period of service.  There was no 
damages, wounded, or deaths recorded.  Unit records showing 
attacks on a veteran's unit are "credible supporting 
evidence" that the veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  As an inservice stressor has been confirmed, the 
Veteran is entitled to an opinion which considers if these 
incidents caused PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by a psychiatrist.  The claims 
file and a copy of this REMAND should be 
made available to the psychiatrist.  The 
psychiatrist should be informed that the 
only inservice stressors which have been 
verified are four attacks on the Veteran's 
base resulting in no damages, wounded, or 
deaths.  Any testing deemed necessary by 
the psychiatrist should be conducted and 
the results of such tests should be 
addressed in the report.  The psychiatrist 
should provide an opinion, with complete 
rationale, as to whether it is at least as 
likely as not that the Veteran currently 
meets the diagnostic criteria for PTSD 
based on the incidents described above.  
No other inservice stressful event is to 
be considered in rendering this opinion.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

